Citation Nr: 0305164
Decision Date: 03/19/03	Archive Date: 06/02/03

Citation Nr: 0305164	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  97-08 651	)	DATE MAR 19, 2003
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a heart 
disorder.

(The issues of entitlement to service connection for 
residuals of a head injury and hypertension will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	David L. Bourgoin, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
December 1971.
This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1996 rating 
decision by the Honolulu, Hawaii, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board on June 12, 1998.  The June 1998 
Board decision denied entitlement to service connection for 
hypertension and for residuals of a head injury and also 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a heart disorder.  The veteran appealed the 
Board's June 1998 decision to the United States Court of 
Appeals for Veterans Claims (Court), which, upon Motions for 
Remand and to Stay Further Proceedings by the Secretary of 
Veterans Affairs and the veteran, issued an Order dated April 
20, 2001, which vacated the Board's June 1998 decision.

On July 26, 2002, the Board entered a decision that denied 
the veteran's application to reopen the claim of entitlement 
to service connection for a heart disorder.


ORDER TO VACATE

The July 26, 2002, Board decision did not correctly identify 
the veteran's representative.  As such, it is unclear whether 
the veteran's attorney received a timely copy of the July 26, 
2002, Board decision.  Accordingly, in order to ensure that 
due process will be accomplished, the Board decision of July 
26, 2002 is hereby vacated.  See 38 C.F.R. 20.904 (2002).   
The issue whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a 
heart disorder will be the subject of a future decision by 
the Board.


		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



Citation Nr: 0208523	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  97-08 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a heart 
disorder.

(The issues of entitlement to service connection for 
residuals of a head injury and hypertension will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active service from December 1968 to December 
1971.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1996 rating 
decision by the Honolulu, Hawaii, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This case was previously before the Board on June 12, 1998.  
The June 1998 Board decision denied entitlement to service 
connection for residuals of a head injury and also determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for a 
heart disorder.  The veteran appealed the Board's June 1998 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon Motions for Remand and to Stay 
Further Proceedings by the Secretary of Veterans Affairs and 
the veteran, issued an Order dated April 20, 2001, which 
vacated the Board's June 1998 decision.

The Board is undertaking additional development on the issues 
of entitlement to service connection for residuals of a head 
injury and service connection for hypertension pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)). When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903. (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.) 
After giving the veteran notice and reviewing the response to 
the notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  A November 1985 rating decision denied service connection 
for a heart disorder.

2.  The evidence received since the November 1985 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  A November 1985 rating decision denying entitlement to 
service connection for a heart disorder is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  Evidence received since November 1985 is not new and 
material, and the veteran's claim of service connection for a 
heart disorder is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159).

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
rating decision and statement of the case provided to the 
veteran specifically satisfy the requirement of 38 U.S.C.A. 
§ 5103 of the new statute in that they clearly notify the 
veteran of the evidence necessary to reopen his service 
connection claim.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claims.  Moreover, the claims file appears to contain 
all service medical records as well as VA and private 
treatment records.  The Board thus finds that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

The veteran's claim of entitlement to service connection for 
a heart disorder (previously characterized as a heart 
condition) was most recently denied (original denial was by 
rating decision dated in July 1980) by a November 1985 
confirmed rating decision.  The November 1985 denial of the 
veteran's claim became final, as outlined in 38 U.S.C.A. § 
7105, when the veteran did not appeal that decision.  As 
such, the claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The veteran attempted to reopen his claim, and 
the RO denied that request in the April 1996 rating decision 
which gives rise to the present appeal.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

At the time of the November 1985 rating decision, the 
evidence consisted of service medical records, a VA treatment 
record, and a letter from the veteran's former employer.  The 
veteran's service medical records, to include his October 
1971 separation examination, are negative for any 
cardiovascular complaints or findings of heart disease.  The 
October 1971 separation examination reveals that the 
veteran's blood pressure was 122/80 and his heart was 
clinically evaluated as normal.

A February 1979 VA treatment record indicates that the 
veteran made complaints of sharp chest pain.  The veteran's 
blood pressure was 150/95.  The impression was non-cardiac 
chest pain.

The July 1980 and November 1985 denials of the veteran's 
service connection claim were based on a finding that there 
was no evidence of a heart disorder during service or within 
one year thereafter.

The evidence added to the claims file since November 1985 
includes VA medical records dated from 1988 reflecting 
treatment for hypertension.  A May 1992 VA record noted 
atypical chest pain, not of cardiac origin.  A September 1995 
letter from a VA cardiology consultant (M.S., M.D.) assessed 
the veteran with chest pain and indicated a differential 
diagnosis of ischemia.  A March 1999 EKG revealed a 
nonspecific T wave abnormality.

The additional evidence submitted since the November 1985 
rating decision, while arguably new since the evidence now 
clearly shows that the veteran suffers from a heart disorder, 
is not material, in that it does not bear directly and 
substantially upon the specific matter under consideration, 
i.e., it does not show that the veteran suffers from a heart 
disorder that was incurred in or aggravated by his military 
service.  The veteran's statements simply reiterate his 
belief that a heart disorder is related to service.  However, 
as a lay person, he is not competent to suggest medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the September 1995 physician's letter noted chest pain 
and reflected an assessment of ischemia, and a March 1999 EKG 
revealed a nonspecific T wave abnormality, these items do not 
indicate that the veteran's heart disorder was incurred in or 
aggravated by his military service.

The Board notes that the veteran and his representative have 
indicated that recently submitted findings of chest pain 
constitute new and material evidence.  However, such findings 
are neither new nor material, as such findings were 
previously of record.  Moreover, both the February 1979 and 
May 1992 physician indicated that the veteran's complaints of 
chest pain were not of cardiac origin.

The Board concludes that the evidence submitted subsequent to 
the November 1985 rating decision is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a), in that the evidence 
submitted since November 1985, by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  See 38 U.S.C.A. § 5108.  No 
competent evidence has been submitted that links the 
veteran's heart disorder to service.  Accordingly, the 
veteran's claim to reopen must be denied.


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for a heart disorder is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

